Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT
FOR USE WITH DIRECTOR STOCK DEFERRAL

CHRISTOPHER & BANKS CORPORATION
2013 DIRECTORS’ EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
the «Date» day of «Month» «Year», between Christopher & Banks Corporation, a
Delaware corporation (the “Company”), and «Name» (“Participant”).

 

1.Award.

(a)Restricted Stock Units.  Pursuant to the Christopher & Banks Corporation 2013
Directors’ Equity Incentive Plan (the “Directors’ Equity Plan”), the Company
hereby grants «Units» units (“Restricted Stock Units”) representing the right to
receive that number of shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”), subject to the terms and conditions set forth in this
Agreement.

(b)Crediting to Deferred Stock Account.  The Restricted Stock Units shall be
issued upon execution of the Agreement by Participant and credited to
Participant’s Deferred Stock Account pursuant to Participant’s Deferral Election
under the Christopher & Banks Corporation Non-Employee Director Deferred Stock
Plan (the “Director Deferred Stock Plan”). 

2.Vesting, Forfeiture and Issuance of Units.  Participant hereby accepts the
Restricted Stock Units when issued and agrees that:

(a)Vesting.  The Restricted Stock Units subject to this Award shall be subject
to forfeiture on the terms and conditions set forth herein, and shall vest (and
such restrictions shall lapse) in full on the earlier of (i) June 25, 2016, or
(ii) the date of the 2016 Annual Meeting of Stockholders (the “Vesting
Date”).  Notwithstanding the foregoing, the forfeiture restrictions shall lapse
as to all of the Restricted Stock Units on the earlier of (i) the occurrence of
a Change in Control (as such term is defined in Section 1 of the Directors’
Equity Plan), or (ii) the date Participant’s service as a director of the
Company ends by reason of «HisHer» death or disability.

(b)Forfeiture.  Except as provided in Section 2(a) above, if Participant’s
service as a director of the Company ceases at any time prior to the Vesting
Date, including as a result of Participant’s voluntary resignation or
retirement, Participant shall immediately forfeit all Restricted Stock Units
subject to this Award.

(c)Issuance of Shares.  Shares with respect to vested Restricted Stock Units
shall be issued in accordance with the terms and conditions of Participant’s
Deferral Election under the Director Deferred Stock Plan.







1

 

--------------------------------------------------------------------------------

 



3.Rights with Respect to Units.  Participant shall not have any rights of a
holder of shares of Common Stock unless and until shares are actually issued to
Participant as provided above.  However, if any dividends are declared by the
Company, Participant shall be entitled to receive dividend equivalent payments
as provided under the Director Deferred Stock Plan; except that participant
shall have no right to cash dividend equivalent amounts with respect to unvested
Restricted Stock Units while such Units are subject to forfeiture restrictions
as provided in Section 2 above.

4.Compliance with Laws.  Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of Common Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law.  The Company shall not be obligated
to issue or deliver any shares of Common Stock if the issuance or delivery
thereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.

5.Award Governed by Plans.  The Award evidenced by this Agreement is granted
pursuant to the Directors’ Equity Plan, a copy of which has been made available
to Participant and is hereby incorporated into this Agreement.  This Agreement
is also subject to, and in all respects limited and conditioned as provided in,
the terms of the Directors’ Equity Plan and the Director Deferred Stock Plan
(including Participant’s Deferral Election thereunder).  The Plans govern this
Award and, in the event of any questions as to the construction of this
Agreement, or in the event of a conflict between the terms of the Plans and the
terms of this Agreement, the terms of the Plans shall control.  Except as
otherwise defined herein, capitalized terms contained in this Agreement shall
have the same meaning as set forth in the applicable Plan.

6.Tax Matters.  All applicable federal, state or local payroll, withholding,
income or other taxes are the sole and absolute responsibility of Participant.

7.Director or Other Relationship.  This Agreement shall not confer on
Participant any right with respect to «HisHer» continuance as a director or
other relationship with the Company, nor will it interfere in any way with the
right, if any, of the Company, in accordance with applicable law, to terminate
such directorship or other relationship.

8.Committee’s Powers.  No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Directors’ Equity Plan or resolutions adopted in furtherance of the
Directors’ Equity Plan, including, without limitation, the right to make certain
determinations and elections with respect to the Restricted Stock Units.







2

 

--------------------------------------------------------------------------------

 



9.Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all lawful successors to Participant
permitted under the terms of the Plans.

10.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Participant has executed this
Agreement, all effective as of the date first above written.

 

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

By:

 

 

 

LuAnn Via

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Signed:

 

 

 

«Name»

 

 

 

 

 

 

 

 

 

 



3

 

--------------------------------------------------------------------------------